Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15 (and all claims dependent thereon by default), the recitation of “determining one or more expected colour values of the display screen” renders the claims ambiguous. It is unclear how the colour values are to be “expected”. Are they previously measured values from the display? Stored in memory for reference? Dependent on the driving voltages of the display or some other factor to make the values “expected”. Clarification is required. 
Regarding claim 7 (and claim 8 dependent thereon by default), the recitation of “projecting the detected light vector onto the display screen output…” renders the claim ambiguous. How is this projection done? Is it literal? Is it a comparison? Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote (US 2017.0092228).
Regarding claim 1, Cote disclose:
A method for estimating ambient light at a display screen of a device, the method comprising: determining one or more expected colour values of display screen output light; detecting light with a sensor positioned behind the display screen; determining one or more colour values of the detected light; determining a difference between the one or more expected colour values of the display screen output light and the one or more colour values of the detected light; and from the determined difference, estimating a first portion of the detected light corresponding to the display screen output light and a second portion of the detected light corresponding to ambient light (see Fig. 1-2, 708; [0042-0044]; display 18; ambient light 56; step 64], determining one or more color values RGB of a portion of pixels of the display; light sensor 18 9 behind display portion 46 to determine light luminance values; determine difference by subtracting display light from detected light; estimating ambient light 56 portion vs display portion based on the difference). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Cote further disclose:
determining an output colour gamut of the display screen for one or more output brightness levels, the colour gamut defining a set of expected colour values of light output by the display screen at respective brightness levels (see [0042-0044]; step 62, Fig. 8). 
Regarding claim 10, the rejection of claim 1 is incorporated herein. Cote further disclose:
the display screen comprises an organic light-emitting diode (OLED) display screen (see [0031]). 
Regarding claim 11, the rejection of claim 1 is incorporated herein. Cote further disclose:
wherein the sensor is positioned inside the device behind the display screen (see Fig. 7; [0042])
Regarding claim 14, the rejection of claim 1 is incorporated herein. Cote further disclose:
A computer-readable storage medium having stored thereon a computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method of claim 1 (see [0030])
Regarding claim 15, claim 15 is rejected under the same rational as claim 1, where Cote further disclose:
A device comprising: a display screen; a sensor positioned behind the display screen; a processor; and a computer-readable storage medium having stored thereon a computer program comprising instructions which, when the program is executed by the processor, cause the processor to carry out the steps (see Fig. 1, 7; display 18/46; sensor 19 behind display portion 46; processor 12, memory 16 to sore instructions)
Regarding claim 16, the rejection of claim 15 is incorporated herein. Cote further disclose:
the sensor is positioned inside the device behind the display screen (see Fig. 7, [0042]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Scheibe (US 2009.0040154).
Regarding claim 3, the rejection of claim 2 is incorporated herein. While Cote at [0042-0044] describe determining expected RGB color values, it is not explicit as to, but Scheibe disclose:
determining the one or more expected colour values of the display screen output light comprises using the output colour gamut for the corresponding output brightness level (see [0012, 0027-0029]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Scheibe to that of Cote, to use the output colour gamut corresponding to a brightness level, which predictably allows or a more precise adjustment of colors and brightness (see[0032]). 
Regarding claim 4, the rejection of claim 3 is incorporated herein. Cote as modified by Scheibe disclose:
the set of expected colour values of the output colour gamut comprises a subset of a colour space with red (R), green (G), blue (B) primary vectors, and wherein the one or more expected colour values comprise RGB values in the colour space (see Cote [0042-0044]; RGB colors; see Scheibe at [0033, 0058]; color vectors in color space).
Regarding claim 5, the rejection of claim 4 is incorporated herein. Cote as modified by Scheibe disclose:
determining the one or more expected colour values of the display screen output light comprises: determining one or more display screen output light RGB vectors in the colour space for the corresponding output brightness level (see Cote: [0042-0044]; see Scheibe [0012, 0027-0029, 0033, 0058])
Regarding claim 6, the rejection of claim 4 is incorporated herein. Cote further disclose:
determining the one or more colour values of the detected light comprises: estimating a detected light vector in the colour space by determining RGB values of the detected light (see [0042-0044])
Regarding claim 9, the rejection of claim 4 is incorporated herein. Cote as modified by Scheibe disclose:
the colour space is one of an RGB colour space; and an XYZ colour space (see Cote [0042-0044]; RGB colors; see Scheibe at [0033, 0058]; XYZ color space).

Allowable Subject Matter
Claims 7-8 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621